Order, Supreme Court, New York County, entered oh July 25, 1973, granting plaintiffs’ motion to the extent of preliminarily, enjoining defendants from prosecuting summary proceedings pending adjudication of this class action for a declaratory judgment, unanimously reversed, on the law, on the' f^ets and in' the exercise of discretion, without costs and without disbursements, and motion denied. Plaintiffs’ claim, that they were induced to enter into renewal leases containing a contested escalation clause, at best, creates a disputed fact issue. Temporary injunctive relief should not be granted unless both a clear legal right to the relief sought and irreparable injury are shown (De Candido v. Young Stars, 10 A D 2d 922). Plaintiffs, in this class action, have not demonstrated the existence of either of these prerequisites. “Furthermore, the causes alleged may not be maintained in class form. Obviously, the complaints of the plaintiffs are not shown to have been common to others affected [citing cases] ”. (Tuvin v. 10 E. 30 Corp., 38 A D 2d 895, 896.) Certainly a sweeping preliminary injunction herein, based on affidavits from but three of 51 plaintiffs, is unwarranted. (See CPLR 6312, subd. [a].) Concur — Nunez, J. P., Murphy, Lane, Tilzer and Capozzoli, JJ.